Citation Nr: 1419484	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a right foot disability.

(The issues of entitlement to an increased initial rating for degenerative disc disease of the lumbar spine and entitlement to a total disability rating based on individual unemployability due to a service-connected disability are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and August 2007 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA), in Buffalo, New York.

In June 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran also testified before a hearing officer at the RO in November 2007.  Transcripts of the hearings are of record.  In a January 2011 letter, the Veteran was notified that the VLJ who conducted his June 2009 hearing was no longer employed at the Board.  In such circumstances, the Veteran is entitled to another hearing before a VLJ who will participate in the final determination of his case, should he so desire.  38 C.F.R. § 20.707 (2013).  In March 2011, VA received notification that the Veteran did not wish to appear at another hearing.  

In January 2010 and April 2011, the Board remanded the Veteran's claims for additional development.

The April 2011 Board determination also remanded the issue of entitlement to service connection for a bilateral knee disability.  In a subsequent July 2012 rating decision, however, the RO granted entitlement to service connection for right and left knee disabilities.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that his current arthritis of the bilateral hips, ankles, and feet were caused by his over 30 parachute landings during military service, specifically to include two significantly painful landings.  Relevant to the current consideration of the claims, in a March 2011 statement, the Veteran's representative also argued that the above problems also should be considered as secondary to his service-connected disabilities, specifically to include his service-connected low back disability.

As noted above, in a July 2012 rating decision the RO granted the Veteran entitlement to service connection for right and left knee disabilities.  These grants were based on a January 2012 VA examination and July 2012 addendum opinion concluding that it was at least as likely as not that the Veteran's bilateral knee arthritis was secondary to his service-connected low back disability.  The Board notes that at the same time the Veteran was afforded VA orthopedic examinations for his bilateral hips, ankles, and feet.  The examiner concluded that it was less likely than not that the arthritis of the bilateral hips, ankles, and feet was the result of the Veteran's parachute landings in service or otherwise related to his military service.  The examiner, however, did not provide an opinion as to whether the service-connected back disability caused or aggravated the bilateral hip, ankle, and feet arthritis.  The Board recognizes that the examiner did not provide such an opinion because one was not requested.  That said, in light of the examiner's attribution of the bilateral knee arthritis to the Veteran's low back disability, the diagnoses of arthritis in the bilateral hips, ankles, and feet, and the representative's arguments that service connection on a secondary basis must be considered, the Board concludes that an addendum opinion from the January 2012 VA examiner or other qualified medical professional is necessary.

The AMC also should take the opportunity to associate VA treatment records from May 2013 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter addressing his claims on a secondary service connection (38 C.F.R. § 3.321(b)(1)) basis.

2.  Associate all VA treatment records from May 2013 to the present with the paper and/or electronic claims file.

3.  After the above development is completed, obtain a supplemental opinion from the examiner who conducted the January 2012 VA examinations for the Veteran's bilateral hips, ankles, and feet.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that any current bilateral hip, ankle, or foot disability was caused or permanently aggravated beyond the natural progression by the Veteran's service-connected low back or bilateral knee disabilities.    

All opinions must be supported by a complete rationale in a typewritten report.

4.  After the above is complete, readjudicate the claims.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



